EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the first day of January,
2015 (the “Commencement Date”), between Merchants Bancshares, Inc., a Delaware
corporation (the “Corporation”), and Michael R. Tuttle (the “Executive”).

WHEREAS, the Corporation, Merchants Bank (collectively, the “Corporations”) and
the Executive have previously entered into an Employment Agreement dated as of
January 1, 2011 (the “Prior Agreement”);

WHEREAS, the parties wish to make a number of changes to the Prior Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend and restate the
Prior Agreement as follows:

1. Employment.

(a) Position and Duties.  The Executive shall serve as the President and Chief
Executive Officer of the Corporation and shall have supervision and control over
and responsibility for the day‑to‑day business and affairs of the Corporation
and shall have such other powers and duties as may from time to time be
prescribed by the Board of the Corporation (the “Board”).  The Executive shall
devote his full working time and efforts to the business and affairs of the
Corporation.  Notwithstanding the foregoing, the Executive may serve on other
boards of directors, with the approval of the Board, or engage in religious,
charitable or other community activities as long as such services and activities
are disclosed to the Board and do not materially interfere with the Executive’s
performance of his duties to the Corporation as provided in this Agreement.

(b) Term.  The term of this Agreement shall commence on the Commencement Date
and shall continue until the first anniversary of the Commencement Date unless
terminated as provided herein or extended as described in this paragraph (the
“Initial Term”).  The Initial Term shall be renewed automatically for periods of
one (1) year each (each, an “Extended Term”) commencing on each anniversary of
the Commencement Date unless written notice of non-renewal is given by either
party to the other not less than 60 days prior to the end of the Initial Term or
any Extended Term.  As used herein, “Term” shall include the Initial Term or any
Extended Term, but the Term shall end upon the termination of the Executive’s
employment with the Corporation as provided herein.

2. Compensation and Related Matters.

(a) Base Salary.  During the Term, the Executive’s annual base salary shall be
$305,000.  The Executive’s base salary shall be reviewed annually and adjusted
at the discretion of the Board.  The base salary in effect at any given time is
referred to herein as “Base Salary.”  The Base Salary shall be payable in a
manner that is consistent with the Corporation’s usual payroll practices for
senior executives.



--------------------------------------------------------------------------------

 

(b) Incentive Compensation.  During the Term, the Executive shall not be
eligible to receive any annual cash incentive compensation.

(c) Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him in performing services hereunder, in
accordance with the policies and procedures then in effect and established by
the Corporation for its senior executive officers.

(d) Other Benefits.  During the Term, the Executive shall be entitled to
continue to participate in or receive benefits as the Corporation generally
provides to its senior executive employees, including without limitation, life,
health and disability insurance, vacation and sick pay, and retirement benefits.

(e) Vacations.  During the Term, the Executive shall be entitled to accrue up to
five (5) weeks paid vacation in each year, which shall be accrued ratably.  The
Executive shall also be entitled to all paid holidays given by the Corporation
to its executives.

(f) Equity Grants.  During the Term, the Executive may receive equity grants
which may be in the form of shares of restricted common stock of Merchants
Bancshares, Inc. and/or options to buy shares of common stock of Merchants
Bancshares, Inc., in the sole discretion of the Board.

3. Termination.  During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death.  The Executive’s employment hereunder shall terminate upon his death.

(b) Disability.  The Corporation may terminate the Executive’s employment if he
is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period.  If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Corporation shall, submit to the Corporation a certification in reasonable
detail by a physician selected by the Corporation to whom the Executive or the
Executive’s guardian has no reasonable objection as to whether the Executive is
so disabled or how long such disability is expected to continue, and such
certification shall for the purposes of this Agreement be conclusive of the
issue.  The Executive shall cooperate with any reasonable request of the
physician in connection with such certification.  If such question shall arise
and the Executive shall fail to submit such certification, the Corporation’s
determination of such issue shall be binding on the Executive.  Nothing in this
Section 3(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.    

(c) Termination by Corporation for Cause.  The Corporation may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement,
“Cause”



2

 

--------------------------------------------------------------------------------

 

shall mean:  (i) fraud, embezzlement or other misappropriation by the Executive
of funds, property or rights of the Corporation; (ii) conviction of the
Executive, by plea or otherwise, of any felony, or of any misdemeanor, if such
misdemeanor involves a crime of theft, trust or dishonesty; (iii) any gross
misconduct by the Executive that is injurious in any material respect to the
Corporation; (iv) the Executive’s failure to perform in any material respect any
of his material obligations under this Agreement; or (v) a breach of the
Executive’s fiduciary duties as an employee of the Corporation, including a
breach of any of the provisions contained in Section 7 of this Agreement;
provided, however, that “Cause” shall not be deemed to exist under clauses
(iii), (iv) or (v) unless the Corporation shall have given notice to the
Executive specifying in reasonable detail the Executive’s acts or omissions that
the Corporation allege would constitute Cause and the Executive fails to rescind
any such act or cure any such omission within 15 days after delivery of the
notice.

(d) Termination Without Cause.  The Corporation may terminate the Executive’s
employment hereunder at any time without Cause.  Any termination by the
Corporation of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or disability of the Executive under Section 3(a) or (b) shall be
deemed a termination without Cause.  A non-renewal of the Term by the
Corporation shall be deemed a termination without Cause.

(e) Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events:  (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material diminution in the Executive’s Base Salary for any reason other than in
connection with the termination of the Executive’s employment hereunder; (iii)
the Executive is required to be based in any specific location more than 50
miles from 275 Kennedy Drive, South Burlington, Vermont or (iv) the material
breach of this Agreement by the Corporation.  “Good Reason Process” shall mean
that (i) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Executive notifies the Corporation in writing
of the first occurrence of the Good Reason condition within 60 days of the first
occurrence of such condition; (iii) the Executive cooperates in good faith with
the Corporation’s efforts, for a period not less than 30 days following such
notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding such
efforts, the Good Reason condition continues to exist; and (v) the Executive
terminates his employment within 60 days after the end of the Cure Period.  If
the Corporation cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.

(f) Notice of Termination.  Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Corporation or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s



3

 

--------------------------------------------------------------------------------

 

employment is terminated on account of disability under Section 3(b) or by the
Corporation with or without Cause under Section 3(c) or 3(d), the date on which
Notice of Termination is given; and (iii) if the Executive’s employment is
terminated by the Executive under Section 3(e), 30 days after the date on which
a Notice of Termination is given.  Notwithstanding the foregoing, in the event
that the Executive gives a Notice of Termination to the Corporation, the
Corporation may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Corporation for purposes
of this Agreement.

4. Compensation Upon Termination.

(a) Termination Generally.  If the Executive’s employment with the Corporation
is terminated for any reason, the Corporation shall pay or provide to the
Executive (or to his authorized representative or estate) any earned but unpaid
base salary, unpaid expense reimbursements, accrued but unused vacation and any
vested benefits the Executive may have under any employee benefit plan of the
Corporation (the “Accrued Benefit”) on or before the time required by law but in
no event more than 30 days after the Executive’s Date of Termination.  The Board
may require Executive to resign from the Board and the board of Merchants Bank
upon his termination of employment.

(h) Termination by the Corporation Without Cause or by the Executive with Good
Reason.  If the Executive’s employment is terminated by the Corporation without
Cause as provided in Section 3(d), or the Executive terminates his employment
for Good Reason as provided in Section 3(e), then the Corporation shall, through
the Date of Termination, pay the Executive his Accrued Benefit.  In addition,
subject to the Executive signing a general release of claims in favor of the
Corporation and related persons and entities in a form and manner satisfactory
to the Corporation (the “Release”) within the 45-day period following the Date
of Termination and the expiration of the seven-day revocation period for the
Release, the Corporation shall pay the Executive an amount equal to $375,000
plus an amount equal to $220,000 multiplied by a fraction, the numerator of
which is 48 minus the number of full months from January 1, 2015 to the Date of
Termination and the denominator of which is 48 (the “Severance Amount”).  The
Severance Amount shall be paid out in substantially equal installments in
accordance with the Corporation’s payroll practice over 36 months, within
60 days after the Date of Termination; provided, however, that if the 60-day
period begins in one calendar year and ends in a second calendar year, the
Severance Amount shall commence to be paid in the second calendar year.  In
addition, the Corporation shall reimburse the Executive on a monthly basis the
amount incurred by the Executive towards COBRA premiums for family coverage.  At
the end of the COBRA continuation period, the Corporation shall reimburse the
Executive on a monthly basis the amount incurred by the Executive for medical
insurance (family coverage) provided that the maximum monthly reimbursement
shall not exceed what the Corporation would have provided as medical insurance
premiums for its active executives with family coverage.  The reimbursement for
medical insurance premiums shall be for a period of five years after the Date of
Termination.  Solely for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), each installment payment is considered a
separate payment.  Notwithstanding the foregoing, if the Executive breaches or
chooses not to be bound by any of the provisions contained in Section 7 of this
Agreement, all payments of the Severance Amount and reimbursements of health
care premiums shall immediately cease and shall not be payable.



4

 

--------------------------------------------------------------------------------

 

(i) No Duty to Mitigate.  The Executive will not be required to mitigate the
amount of any compensation provided for in Section 4(b), by seeking other
employment or otherwise.

5. Change in Control Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Corporation
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise,
calculated in a manner consistent with Section 280G of the Code and the
applicable regulations thereunder (the “Severance Payments”), would be subject
to the excise tax imposed by Section 4999 of the Code, then the Severance
Payments shall be reduced (but not below zero) to the extent necessary so that
the sum of all Severance Payments shall not exceed the Threshold Amount.  In
such event, the Severance Payments shall be reduced in the following order:  (1)
cash payments not subject to Section 409A of the Code; (2) cash payments subject
to Section 409A of the Code; (3) equity-based payments and acceleration; and (4)
non-cash forms of benefits.  To the extent any payment is to be made over time
(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.

(j) For the purposes of this Section 5, “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(k) The determination of the reduction provided in Section 5 shall be made by a
nationally recognized accounting firm selected by the Corporation (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Corporation and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Corporation or the Executive.  For purposes of this determination, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in the state and locality of
the Executive’s residence on the Date of Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.  Any determination by the Accounting Firm shall be
binding upon the Corporation and the Executive.

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Corporation determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section



5

 

--------------------------------------------------------------------------------

 

409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Executive’s separation from service, or (B) the Executive’s
death.  If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. 

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Corporation or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(e) The Corporation makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

7. Confidential Information, Noncompetition, Nonsolicitation and Cooperation.

(a) Confidential Information.  As used in this Agreement, “Confidential
Information” means information belonging to the Corporations which is of value
to the Corporations in the course of conducting their business and the
disclosure of which could result in a competitive or other disadvantage to the
Corporations.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and



6

 

--------------------------------------------------------------------------------

 

other intellectual property; trade secrets; know‑how; designs, processes or
formulae; software; market or sales information or plans; customer lists; and
business plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Corporations.  Confidential Information
includes information developed by the Executive in the course of the Executive’s
employment by the Corporation, as well as other information to which the
Executive may have access in connection with the Executive’s
employment.  Confidential Information also includes the confidential information
of others with which the Corporations have a business
relationship.  Notwithstanding the foregoing, Confidential Information does not
include information in the public domain, unless due to breach of the
Executive’s duties under Section 7(b).

(b) Confidentiality.  The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Corporation with respect to all Confidential Information.  At all times,
both during the Executive’s employment with the Corporation and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Corporation, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Corporation.

(c) Documents, Records, etc.  All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Corporation or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Corporation.  The Executive will return to
the Corporation all such materials and property as and when requested by the
Corporation.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.

(b) Noncompetition and Nonsolicitation.  During the Executive’s employment with
the Corporation and for the period that the Executive is entitled to receive the
Severance Amount under Section 4(b), the Executive (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any Competing
Business (as hereinafter defined); (ii) will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Corporations (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Corporation); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Corporations.  The Executive
understands that the restrictions set forth in this Section 7(d) are intended to
protect the Corporations’ interest in their Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this
purpose.  If the Executive chooses not to be bound by the provision of this
Section 7(d), then no severance shall be payable under Section 4(b).  For
purposes of this Agreement, the term “Competing Business” shall mean any
financial institution with an office within a 50-mile radius of any office of
the Corporations.  Notwithstanding the foregoing, (1) the Executive may own up
to one percent (1%) of the outstanding stock of a



7

 

--------------------------------------------------------------------------------

 

publicly held corporation which constitutes or is affiliated with a Competing
Business, and (2) the provision of this Section 7(d) shall not apply if the
Executive’s employment is terminated within two (2) years after a Change in
Control of either Corporation.  A “Change in Control” of either Corporation
shall be deemed to occur upon the consummation of (i) any consolidation or
merger of the Corporation or other transaction where the shareholders of the
Corporation, immediately prior to the consolidation, merger or other
transaction, would not, immediately after the consolidation, merger or other
transaction, beneficially own (as such term is defined in Rule 13d-3 of the
Exchange Act of 1934, as amended), directly or indirectly, shares representing
in the aggregate more than 50 percent of the voting shares of the entity issuing
cash or securities in the consolidation, merger or other transaction, or (ii)
any sale or other transfer (in one transaction or a series of transactions
contemplated by or arranged by any party as a single plan) of all or
substantially all of the assets of the Corporation.

(d) Third-Party Agreements and Rights.  The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business.  The Executive
represents to the Corporation that the Executive’s execution of this Agreement,
the Executive’s employment with the Corporation and the performance of the
Executive’s proposed duties for the Corporation will not violate any obligations
the Executive may have to any such previous employer or other party.  In the
Executive’s work for the Corporation, the Executive will not disclose or make
use of any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Corporation any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.

(e) Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, the Executive shall cooperate fully with the Corporations in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Corporations which relate to
events or occurrences that transpired while the Executive was employed by the
Corporations.  The Executive’s full cooperation in connection with such claims
or actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Corporations at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Corporations in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the
Corporations.  The Corporations shall reimburse the Executive for any reasonable
out‑of‑pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7(f).

(f) Injunction.  The Executive agrees that it would be difficult to measure any
damages caused to the Corporations which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach.  Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Corporations shall be entitled, in addition to
all other remedies that they may have, to an injunction or other



8

 

--------------------------------------------------------------------------------

 

appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Corporations.

8. Indemnification.  In accordance with the limits set forth in the Delaware
General Corporations Law, as applicable, the Corporation shall indemnify the
Executive as provided by the Articles of Association and Bylaws.

9. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including the
Prior Agreement.

10. Withholding.  All payments made by the Corporation to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Corporation under applicable law.

11. Successor to the Executive.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Corporation of all payments due him under this Agreement, the
Corporation shall continue such payments to the Executive’s beneficiary
designated in writing to the Corporation prior to his death (or to his estate,
if the Executive fails to make such designation).

12. Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13. Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

14. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Corporation or, in
the case of the Corporation, at their main offices, attention of the Board.



9

 

--------------------------------------------------------------------------------

 

16. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Corporation.

17. Governing Law.  This is a Vermont contract and shall be construed under and
be governed in all respects by the laws of the State of Vermont, without giving
effect to the conflict of laws principles of such State.  With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Second Circuit.

18. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

19. Successor to Corporation.  The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation expressly
to assume and agree to perform this Agreement to the same extent that the
Corporation would be required to perform it if no succession had taken
place.  Failure of the Corporation to obtain an assumption of this Agreement at
or prior to the effectiveness of any succession shall be a material breach of
this Agreement.

20. Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement this 27th  day of
February, 2015, effective as of the date and year first above written.

 

 

 

 

 

MERCHANTS BANCSHARES, INC.

 

 

 

 

 

 

 

 

By:  /s/ Jeffrey L. Davis                                    

 

 

Its:  Chair, Board of Directors

 

 

 

 

 

/s/ Michael R. Tuttle

 

 

Michael R. Tuttle

 

 



10

 

--------------------------------------------------------------------------------